Citation Nr: 1507201	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-35 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for right shoulder acromioclavicular joint arthritis with torn rotator cuff status post arthroscopic repair (right shoulder condition).  

2. Entitlement to an increased rating in excess of 10 percent for left shoulder rotator cuff tendonitis (left shoulder condition). 

3. Entitlement to an increased rating in excess of 10 percent for a right knee strain, diagnosed as patellofemoral syndrome (right knee condition). 

4. Entitlement to an increased rating in excess of 10 percent for chronic back strain (back condition). 


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1985 to December 2005.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran was scheduled for a Board Central Office hearing before a Veterans Law Judge (VLJ) in July 2014. The hearing was cancelled by the Veteran in a letter dated July 14, 2014. 

This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.  

The issue of entitlement to an increased disability rating for a right knee strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1. The Veteran's right shoulder condition, throughout the appeal period, was manifested by complaints of pain with flexion and abduction limited to, at worst, 80 and 90 degrees, respectively, with no evidence of dislocation or nonunion of the clavicle or scapula; or malunion, fibrous union, nonunion, loss of head of, or recurrent dislocation of the humerus. The Veteran, however, did suffer from flare-ups and pain on motion that created additional function loss.

2. The Veteran's right side is his dominant side. 

3. The Veteran's left shoulder condition, throughout the entire appeal period, has been manifested by complaints of pain with flexion and abduction limited to, at worst, 110 and 90 degrees, respectively, with no evidence of dislocation or nonunion of the clavicle or scapula; or malunion, fibrous union, nonunion, loss of head of, or recurrent dislocation of the humerus. The Veteran, however, does suffer from flare-ups and pain on motion that creates additional function loss.

4. The Veteran's back condition, throughout the entire appeal period, was manifested, at worst, by 90 degrees of forward flexion, 20 degrees of extension, and a combined range of motion of the thoracolumbar spine of 230 degrees, with no indication of ankylosis. Additionally, the Veteran suffered from flare-ups and severe pain in his back that resulted in additional functional loss.

5. The Veteran is currently gainfully employed. 


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, the criteria for an evaluation of 30 percent, but not higher, for the Veteran's service-connected right shoulder condition, throughout the appeal period, has been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.59, 4.69, 4.71(a), Diagnostic Code 5201 (DC)(2014).

2. The criteria for an increased rating in excess of 10 percent for the Veteran's service-connected left shoulder condition, has not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.59, 4.69, 4.71(a), DC 5003, 5200-5203 (2014).

3. Resolving all reasonable doubt in favor of the Veteran, the criteria for an evaluation of 20 percent, but not higher, for the Veteran's service-connected back disability, throughout the appeal period, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), DC 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

The RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2014). The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Increased Ratings - In General

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities. Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability. 38 C.F.R. §§ 4.1, 4.2. When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability. The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors that are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, at 592. Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). As will be further explained below, in making the determination to grant a higher rating than that currently assigned for the Veteran's back condition, the Board notes that it took into account the Veteran's complaints of pain and flare-ups, and was cognizant of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Increased Rating - Right Shoulder Condition

The Veteran has asserted that his right shoulder condition, to included status post arthroscopic repair, is much worse than his current 20 percent disability rating. Specifically, the Veteran contends that his condition is manifested by consistent pain and flare-ups that has severely impact his work and leisure activities. A review of the evidence of record reveals that, throughout the appeal period, the Veteran not only suffered from a compensable degree of limitation of his range of motion, but also additional functional loss due to flare-ups and pain. Therefore, the Veteran's claim for an increased rating, throughout the appeal period, is granted for his right shoulder condition, and increased to 30 percent, but not higher, as contemplated under 38 C.F.R. § 4.59. See DeLuca v. Brown, 8 Vet. App. 202.

The Board notes that, pursuant to Diagnostic Code 5201, limitation of motion of the major arm at shoulder level (90 degrees) warrants a 20 percent rating. A 30 percent rating is warranted for limitation of motion midway between the side and shoulder level (45 degrees). 38 C.F.R. § 4.71(a), DC 5201. Limitation of motion of the major arm to 25 degrees from the side warrants a 40 percent rating. Id. Normal range of motion of the shoulder is from 0 to 180 degrees on flexion and abduction, and 0 to 90 degrees on internal and external rotation. 38 C.F.R. § 4.71, Plate I.

In rating musculoskeletal disabilities of the extremities, a distinction is made between major (dominant) and minor extremities. As the Veteran is right-handed, the Board finds that his right shoulder is the major extremity. 38 C.F.R. § 4.69.

In May 2010, the Veteran was afforded a VA Compensation and Pension (C&P) medical examination for his right shoulder condition. At that time, the Veteran had complained of constant pain and stiffness of his right shoulder. The examiner noted that the Veteran's right shoulder joint suffered from decreased speed and motion due to pain. On examination the Veteran's right shoulder's range of motion was as follows: flexion limited to 80 degrees; abduction limited to 90 degrees; and internal and external extension limited to 90 and 80 degrees, respectively.  The examiner noted no change in range of motion after repetitive use; however, he did note that the Veteran experienced objective pain on motion. X-ray conducted during the examination revealed no degenerative changes. 

In August 2010, the RO increased the Veteran's service-connected right shoulder condition to the current 20 percent rating, due to limitation of motion of a major arm. Indeed, in accordance with Diagnostic Code 5201, as laid out above, a 20 percent rating is warranted when a major arm's range of motion is limited to shoulder level, or 90 degrees. Here, the Veteran's major arm, his right, was limited to flexion of only 80 degrees; therefore, a 20 percent rating was warranted for this period. 38 C.F.R. § 4.71(a), DC 5201. Under the same Diagnostic Code, the Veteran's right shoulder condition, according to the May 2010 VA examination, did not meet the criteria for a 30 percent rating, which requires a range of motion limited to 45 degrees or less. Id. 

Likewise, Diagnostic Codes 5200, 5202, and 5203 do not provide for a higher rating for the relevant period, as there is no evidence of ankylosis, impairment of the humerus or loss of head of humerus and there was no malunion, nonunion or dislocation of the clavicle or scapula on examination. See 38 C.F.R. § 4.71(a), Diagnostic Codes 5200, 5202, and 5203 (2014). Accordingly, application of these codes is unwarranted during this time period.

The Board notes that during the pendency of the Veteran's claim for his right shoulder condition, evidence was submitted showing that the Veteran suffered from flare-ups of pain and further functional loss due to pain on motion of his right shoulder.

As noted above, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996). 

The Board notes that the Veteran has contended throughout the claims period that the pain in his shoulders prevents him from lifting anything above his head, or from doing any sports or exercises that he previously enjoyed. He also contends that his right shoulder condition has greatly affected his job which requires him to sit and type. He states that he can only sit and type for a short period of time before his shoulders flare-up in pain and he must rest with his arms down before starting work again. Specifically, the Veteran asserts that he not only experiences increased pain during flare-ups, but also a burning sensation and numbness in his right shoulder.  

Indeed, contemporaneous private and VA medical evidence of record confirms that the Veteran's right shoulder pain severely affect's the Veteran's activities, occupation and overall movement. Private medical records show that the Veteran not only underwent arthroscopic surgery to repair a torn rotator cuff, but also receives injections to manage the pain, as well as taking a regimen of prescription drugs, to include Vicodin, to relieve his pain and flare-ups. The March 2010 VA examination also recorded that the Veteran did in-fact experience pain on movement that decreased speed and motion of the Veteran's major arm joint. 

Therefore, the Board finds that the Veteran's rating of 20 percent for his limitation of motion under Diagnostic Code 5201, does not contemplate factors laid out in 38 C.F.R. § 4.59, or  DeLuca, 8 Vet. App. 202, and does not contemplate the additional function loss due to flare-ups or pain on motion. Accordingly, the next applicable rating level for the Veteran's right shoulder condition of 30 percent, is warranted, as contemplated by Deluca, 8 Vet. App. 202.  A rating higher than 30 percent is, however, not warranted since the Veteran's limitation of motion has not shown to be less than 45 degrees, even taking into account the Veteran's functional loss and flare-ups, as required by the next ratings level under Diagnostic Code 5201. 38 C.F.R. § 4.71(a), DC 5201. Therefore, an increased rating to 30 percent, but not higher, is warranted. 

On November 15, 2013, the Veteran was afforded another VA C&P medical examination on both his shoulders. During the examination the Veteran complained of many of the same symptoms as noted above for his right shoulder. The Veteran was noted to be suffering from frequent flare-ups of pain that included burning sensations in both his shoulders. During these flare-ups the Veteran reported that he had sharp increases in pain, as well as a decrease in range of motion. He again asserted that his employment, which requires him to sit at a computer and type, has been greatly affected by his shoulder condition. Additionally, he stated that his pain prevented him from lifting anything above his head, and that he could no longer carry his grandchild because of the pain caused by his shoulders. 

Despite his continuing symptoms of pain and flare-ups of his right shoulder, the November 2013 VA examination, along with private medical evidence provided by the Veteran himself, reveals a somewhat improved disability picture for his right shoulder condition. On examination in November 2013, the Veteran's range of motion for his right shoulder improved to the following: flexion limited to 105 degrees, and abduction limited to 100 degrees, with higher degrees of motion on repetitive use test. 

Likewise, a review of private medical records of the Veteran's right shoulder reveals an improving right shoulder condition, with specific report to his range of motion. Indeed, an April 2012 private examination noted the Veteran had a full range of motion for his right shoulder. These contemporaneous private medical records do, however, note that the Veteran continues to suffer from pain and flare-ups in his right shoulder. 

Accordingly, although some improvement is shown, it is not clear that sustained improvement has been established.  Therefore, the 30 percent evaluation is continued throughout the appeal period.  

The Board notes that throughout the appeal period, the Veteran has contended that both his shoulder conditions have gotten progressively worse. The Board has considered the Veteran's statements regarding his shoulder symptoms, and finds that the Veteran is competent to report observable symptoms such as pain on motion. See Layno v. Brown, 6 Vet. App. 465 (1994). However, as a layperson, he is not competent to identify a specific level of disability according to the appropriate diagnostic code. Id. Such competent evidence concerning the nature and extent of the Veteran's service-connected shoulder disability has been provided by VA and private medical professionals who have examined him during the current appeal. The medical findings directly address the criteria under which this disability is evaluated. As such, the Board finds these records to be the most probative evidence of record, and they are, therefore, accorded greater weight than any of the lay reports of increased symptomatology by the Veteran.

Increased Rating - Left Shoulder Condition

The Veteran also contends that his left shoulder condition, currently rated at 10 percent disabling, is far worse than his current rating. He contends that, similar to his right shoulder, his left shoulder is in constant pain and has affected his work and daily life. The preponderance of evidence of record is against the finding that the Veteran's left shoulder condition meets the criteria for any compensable rating under the applicable diagnostic codes. The Board finds that a higher rating in excess of the Veteran's current 10 percent rating, which is predicated on the Veteran's flare-ups and pain on motion of his left shoulder, is not warranted; therefore, the claim must be denied. 

The Board notes that as the Veteran is right-handed, the Veteran's left shoulder is considered a minor extremity under VA regulations. 38 C.F.R. § 4.69. Under Diagnostic Code 5201, limitation of motion of the minor arm at shoulder level (90 degrees) warrants a 20 percent rating. However, unlike a rating for a major extremity, limitation of motion for a minor extremity midway between the side and shoulder level (45 degrees) is still rated at 20 percent. Limitation of motion of the minor arm to 25 degrees from the side warrants only a 30 percent rating. 38 C.F.R. § 4.71(a), DC 5201. 

The Veteran was afforded a VA C&P medical examination in November 2013 for his left shoulder condition. During the examination the Veteran asserted much of the same symptomology of pain and flare-ups noted above for his right shoulder. Most significantly, the Veteran reported pain on motion and flare-ups during prolonged use, such as typing on the computer. On examination the Veteran's range of motion was a follows: flexion limited to 110 degrees and abduction limited to 120 degrees, with increased range of motion on repetitive testing. The examiner noted no signs of ankylosis, instability or recurrent subluxation. 

The Board notes that a review of the private medical records regarding the Veteran's left shoulder do not reveal any additional evidence relevant to establishing the criteria for a higher rating level for his disability. They contain no objective testing of the Veteran's range of motion, nor any information that would fulfill any criteria of the rating schedule related to the shoulder. 

Therefore, the Board finds that the Veteran does not meet the criteria for a higher rating in excess of 10 percent for his left shoulder condition, including consideration of functional loss and flare-ups. A higher rating of 20 percent is only warranted if the Veteran's left shoulder range of motion was limited to 90 degrees. In the present claim, the Veteran's flexion was 110. Accordingly, a higher rating in excess of his current 10 percent is not warranted.  

Likewise, Diagnostic Codes 5200, 5202, and 5203 do not provide for a higher rating, as there is no evidence of ankylosis, impairment of the humerus or loss of head of humerus and there was no malunion, nonunion or dislocation of the clavicle or scapula on examination. See 38 C.F.R. § 4.71(a), Diagnostic Codes 5200, 5202, and 5203 (2014). Accordingly, application of these codes is unwarranted for the Veteran's left shoulder condition. 

Again, the Board notes that while the Veteran is competent to assert observable symptoms of his condition, he is, however, as a lay person, not competent to judge the severity of his condition in regards to the applicable diagnostic codes. See Layno v. Brown, 6 Vet. App. 465 (1994). Therefore, while the Veteran contends that his left shoulder condition is much worse than his current 10 percent rating, the Board finds the November 2013 VA examiner's determinations more probative in establishing a competent disability picture for rating purposes. Consequently, the Board finds that the Veteran's current rating of 10 percent shall be continued, and a higher rating is not warranted. The Veteran's claim for increased rating for his service-connected left shoulder condition must be denied. 

Increased Rating - Back Condition

The Veteran contends that his back condition has progressively gotten worse in the past few years. Relevant to the time period in question, the Veteran asserts that he experienced constant pain in his back and that he required special ergonomic chairs at work to support his back. The medical evidence of record reveals that the Veteran suffered not only from a compensable degree of loss of range of motion, but also from severe flare-ups and pain on motion that created additional functional loss. Therefore, the Board finds that an increase to a 20 percent rating, but not higher, throughout the appeal period, is warranted for the Veteran's claimed back condition. 

Disabilities of the spine are evaluated under the General Formula for Diseases and Injuries of the Spine (General Rating Formula). 38 C.F.R. § 4.71(a), DC 5235-5242. Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code. Id. Note (1).

In May 2010, the Veteran was afforded a VA C&P medical examination for his back condition. During the examination the Veteran was noted to report aching pains that were moderate to severe, with stiffness and spams, as well as frequent flare-ups. On examination the examiner noted that the Veteran had a normal gait, no abnormal spinal contours, no ankylosis and no localized tenderness. The Veteran's range of motion was recorded to be the following: forward flexion limited to 90 degrees; extension limited to 20 degrees; and combined range of motion limited 230 degrees. The examiner noted no objective evidence of pain after repetitive motion testing, with no additional limitations of motion after repeat use. X-rays conducted on the lumbar spine were normal. 

A review of the evidence of record, to include private medical treatment records and the Veteran's lay statements, reveals that the Veteran suffered additional functional loss due to his pain and flare-ups as contemplated by 38 C.F.R. § 4.59, or  DeLuca, 8 Vet. App. 202. The private medical evidence of record reveals that the Veteran frequented orthopedic and pain management centers to manage his back pain. These treatment records not only identify the fact that he received medical injections in his lower back to manage the pain, but also note the Veteran's report of pain and flare-ups. Specifically, throughout 2009-2010, private medical treatment records noted the Veteran reporting flare-ups of pain, specifically at night. The Veteran reported he could no longer sleep on his stomach, which he prefers, and has to sleep on his back because of the pain. He reports that his sleep is often disturbed because he has to get up several times a night because of his back pain. Private medical records from as recent as January 2013 note that the Veteran suffers from decreased mobility due to his pain and flare-ups in his back. 

Additionally, the Veteran has submitted statements with complaints of both pain on movement as well as flare-ups. He stated in his Form 9, that he utilizes a special chair at work to support his lumbar spine, and that there is still increased pain when sitting for prolonged period of time. The Board finds that the evidence of record, both medical and lay, reveals that the Veteran not only suffered from the limitation of motion identified by the May 2010 VA examination, but also suffered from additional functional loss due to flare-ups and pain. Therefore, a higher rating based on this additional functional loss, as contemplated by DeLuca, is warranted. 8 Vet. App. 202; 38 C.F.R. § 4.59.

The Board notes that with a combined range of motion of 230, under the General Rating Formula cited above, a 10 percent rating for the Veteran's back condition is warranted. 38 C.F.R. § 4.71(a), DC 5235-5242. However, considering those additional functional loss due to flare-ups and pain, the Board finds that the next applicable rating of 20 percent for the Veteran's back condition is warranted. DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.59. A 30 percent rating is not warranted in the present case since there is no evidence of forward flexion less than 60 degrees, a combined range of motion of 120 degrees of less, an abnormal gait or spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Consequently, the Board finds that an increased rating to 20 percent, but not higher, for the Veteran's back condition, is warranted, and the Veteran's claim is granted. 

A review of the Veteran's claims file reveals that private evidence submitted by the Veteran himself of a private examination from February, 2013, showed that the Veteran's back condition showed a "full" range of motion "on all planes," with only signs of pain on "full" extension. The examiner noted no tenderness, swelling, instability or deformities of the lumbar spine. Likewise, the examiner noted no sign of radiculopathy, with normal motion and sensory function of the extremities. X-rays performed during this examination showed no arthritic changes. The examiner finally diagnosed the Veteran's with chronic low back pain, and acute exacerbation. 

Here, a private examination conducted for the Veteran's back condition in February 2013 shows no evidence of abnormal gait or deformity, and a full range of motion, which the Board interprets, as flexion of 90 degrees, extension of 30 degrees, and right and left, lateral and rotation at 30 degrees each, with a combined range of motion of 240 degrees. However, although some improvement is shown, it is not clear that sustained improvement has been established.  Therefore, the 20 percent evaluation is continued throughout the appeal period.  

The Board notes that the Veteran has continuously contended that his back condition has been getting worse. Again, the Board notes that while the Veteran is competent to assert observable medical symptoms of his condition, he is, however, as a lay person, not competent to judge the severity of his condition in regards to the applicable diagnostic codes. See Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard, the Board finds that the private medical evidence and examinations of record to be more probative in determining the severity of his back condition. The medical examiner for the Veteran's February 5, 2013, private examination, as a medical doctor, possesses the medical training, education, and experience, to provide the appropriate testing for the Veteran's back condition.  Thus, the Board finds evidence very probative. Secondarily, the Board notes that the Veteran's complaints of pain and flare-ups, as due to prolonged use of his back, such as sitting or standing, are already contemplated within his current 20 percent rating for this period. 

Extraschedular Consideration

The Board considered whether these claims should be referred for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b), which is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

There is a three-step inquiry for determining entitlement to an extraschedular rating.  Thun v. Peake, 22 Vet. App, 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board does not find that referral for an extraschedular rating is warranted.  He complains of pain, flare-ups, tenderness, stiffness, and some limited range of motion.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the back provide disability ratings mainly on the basis of limitation of motion.  For all musculoskeletal disabilities, including the back, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.
  
Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's back disability, and the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1) (2014).

Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

A request for a total disability rating based on individual unemployability (TDIU) has not been raised by the Veteran or the record. The Board notes that the record does not show the Veteran has been rendered unemployable as a result of his service-connected disabilities. The record in fact indicates that the Veteran is employed by the Internal Revenue Service. There is no evidence of record, or assertion by the Veteran or his representative, that the Veteran is not still currently gainfully employed.  Therefore, the Board finds that TDIU is not warranted in this this case. See 38 C.F.R. § 4.16(b), 38 C.F.R. § 4.18. 


ORDER

Entitlement to an increased rating of 30 percent, but not higher, throughout the appeal period, for a right shoulder condition, is granted.  

Entitlement to an increased rating in excess of 10 percent for left shoulder condition is denied. 

Entitlement to an increased rating of 20 percent, but not higher, throughout the appeal period, for a back condition, is granted. 


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claim of increased rating for a right knee condition on the merits. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The Veteran was afforded a VA C&P examination for his right knee condition in May 2010, nearly five years ago. Since then, however, no additional medical evidence has been developed by the VA or provided by the Veteran. The claims file is devoid of relevant medical analysis or examinations regarding the Veteran's right knee, except for the Veteran's lay statements, where the Veteran continues to assert that his right knee condition has increased in severity. 

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

The Board notes that where an increase in the disability rating is at issue for an already service-connected disability, as it is here, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board finds that, after all outstanding medical records are associated with the claims file, a contemporaneous and thorough VA examination is required to resolve the issue on appeal.  See Colayong v. West, 12 Vet. App. 524, 532 (1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his right knee condition that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. The RO will arrange for an appropriate VA C&P examination to ascertain the nature and severity of the Veteran's claimed right knee condition, to include a current diagnosis of his right knee condition. 

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence and lay statements associated with the claims file. 

d. A complete rationale for any opinion expressed should be included in the examination report.

4. After obtaining the examination and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claim. If the determination of the claim remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


